UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10956 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 42-6234555 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive office) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2010 Common stock, $1.00 par value TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 46 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 6. Exhibits 48 Signatures 49 Index to Exhibits 50 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Investments: Fixed maturities: Securities held-to-maturity, at amortized cost(fair value $457,654 and $460,877) $ $ Securities available-for-sale, at fair value (amortized cost $874,763,572 and $858,129,177) Fixed maturity securities on loan: Securities available-for-sale, at fair value(amortized cost $5,653,350 and $14,065,597) Equity securities available-for-sale, at fair value(cost $74,007,221 and $73,114,920) Other long-term investments, at cost Short-term investments, at cost Total investments Balances resulting from related party transactions withEmployers Mutual: Reinsurance receivables Prepaid reinsurance premiums Deferred policy acquisition costs Other assets Cash Accrued investment income Deferred policy acquisition costs — Accounts receivable Deferred income taxes Goodwill Securities lending collateral Other assets Total assets $ $ See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, LIABILITIES Balances resulting from related party transactions with Employers Mutual: Losses and settlement expenses $ $ Unearned premiums Other policyholders’ funds Surplus notes payable Indebtedness to related party Employee retirement plans Other liabilities Losses and settlement expenses Unearned premiums — Income taxes payable Securities lending obligation Other liabilities Total liabilities STOCKHOLDERS’ EQUITY Common stock, $1 par value, authorized 20,000,000shares; issued and outstanding, 13,133,361shares in 2010 and 13,114,481 shares in 2009 Additional paid-in capital Accumulated other comprehensive income (loss): Net unrealized losses on fixed maturity securitieswith “other-than-temporary” impairments ) ) Other net unrealized gains Employee retirement plans ) ) Total accumulated other comprehensive income (loss) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) All balances presented below, with the exception of net investment income, realized investment gains (losses) and income tax expense (benefit), and other items specifically identified, are the result of related party transactions with Employers Mutual. Three months ended March 31, REVENUES Premiums earned: Related party transactions $ $ Other transactions Total premiums earned Investment income, net Net realized investment gains (losses), excluding impairment losses on available-for-sale securities ) Total “other-than-temporary” impairment losses on available-for-sale securities ) ) Portion of impairment losses on fixed maturity available-for-sale securities recognized in other comprehensive income (before taxes) ) — Net impairment losses on available-for-sale securities ) ) Net realized investment gains (losses) ) Other income LOSSES AND EXPENSES Losses and settlement expenses: Related party transactions Other transactions — Total losses and settlement expenses Dividends to policyholders Amortization of deferred policy acquisition costs: Related party transactions Other transactions Total amortization of deferred policy acquisition costs Other underwriting expenses Interest expense Other expense: Related party transactions Other transactions ) — Total other expense Income before income tax expense (benefit) INCOME TAX EXPENSE (BENEFIT) Current Deferred ) Net income $ $ Net income per common share -basic and diluted $ $ Dividend per common share $ $ Average number of common shares outstanding -basic and diluted See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended March 31, Net income $ $ OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains (losses) on investment securities, before deferred income tax expense (benefit) ) Deferred income tax expense (benefit) ) ) Reclassification adjustment for realizedinvestment (gains) losses included in net income,before income tax (expense) benefit ) Income tax (expense) benefit ) ) Change in unrealized holding gains on fixed maturitysecurities with “other-than-temporary” impairment, before deferred income tax expense — Deferred income tax expense — — Reclassification adjustment for realized investment losses from fixed maturity securities with “other-than-temporary” impairment included in net income,before income tax benefit — Income tax benefit — — Adjustment associated with Employers Mutual’s retirement benefit plans, before deferred income tax expense: Net actuarial loss Prior service credit ) ) Deferred income tax expense Other comprehensive income Total comprehensive income $ $ See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Netincome $ $ Adjustments to reconcile net income to net cash used in operating activities: Balances resulting from related party transactionswith Employers Mutual: Losses and settlement expenses ) ) Unearned premiums ) ) Other policyholders’ funds Indebtedness to related party ) Employee retirement plans Reinsurance receivables ) Prepaid reinsurance premiums ) ) Commission payable ) ) Interest payable ) ) Prepaid assets ) ) Deferred policy acquisition costs Stock-based compensation plans Other, net ) Accrued investment income ) Accrued income tax: Current ) Deferred ) Realized investment (gains) losses ) Unearned premiums — Losses and settlement expenses — Accounts receivable ) ) Amortization of premium/discount on fixed maturity securities ) ) Other, net ) — ) ) Net cash used in operating activities $ ) $ ) 7 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED (Unaudited) Three months ended March 31, CASH FLOWS FROM INVESTING ACTIVITIES Maturities of fixed maturity securitiesheld-to-maturity $ $ Purchases of fixed maturity securities available-for-sale ) ) Disposals of fixed maturity securities available-for-sale Purchases of equity securities available-for-sale ) ) Disposals of equity securities available-for-sale Disposals of other long-term investments Net sales (purchases) of short-term investments ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Balances resulting from related party transactions with Employers Mutual: Issuance of common stock through Employers Mutual’s stock option plans Dividends paid to Employers Mutual ) ) Repurchase of common stock — ) Dividends paid to public stockholders ) ) Net cash used in financing activities ) ) NET INCREASE IN CASH Cash at the beginning of the year Cash at the end of the quarter $ $ See accompanying Notes to Consolidated Financial Statements. 8 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION EMC Insurance Group Inc., a 60 percent owned subsidiary of Employers Mutual Casualty Company (Employers Mutual), is an insurance holding company with operations in property and casualty insurance and reinsurance.Both commercial and personal lines of insurance are written, with a focus on medium-sized commercial accounts.The term “Company” is used interchangeably to describe EMC Insurance Group Inc. (Parent Company only) and EMC Insurance Group Inc. and its subsidiaries. The accompanying unaudited consolidated financial statements have been prepared on the basis of U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements.The Company has evaluated all subsequent events through the date the financial statements were issued.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the interim financial statements have been included.The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year.The consolidated balance sheet at December 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by GAAP for complete financial statements. Certain amounts previously reported in prior years’ consolidated financial statements have been reclassified to conform to current year presentation. In reading these financial statements, reference should be made to the Company’s 2009 Form 10-K or the 2009 Annual Report to Stockholders for more detailed footnote information. 2. NEW ACCOUNTING GUIDANCE In January 2010, the Financial Accounting Standards Board (FASB) updated its guidance related to the Fair Value Measurements and Disclosures Topic 820 of the FASB Accounting Standards CodificationTM (ASC) to require additional disclosures regarding transfers in and out of fair value measurement levels 1 and 2, the display of level 3 activity on a gross basis (rather than net), fair value measurement disclosures for each class of assets and liabilities (rather than by line item within the statement of financial position), and additional disclosures about inputs and valuation techniques.This guidance is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in level 3 fair value measurements, which is effective for fiscal years (and interim periods of those fiscal years) beginning after December 15, 2010.Adoption of this guidance had no effect on the consolidated financial position or operating results of the Company. In May 2009, the FASB updated its guidance related to the Subsequent Events Topic 855 of the FASB ASC (issued as Statement of Financial Accounting Standards (SFAS) No. 165, “Subsequent Events”), which sets forth the period after the balance sheet date during which management shall evaluate events or transactions for potential recognition or disclosure, the circumstances under which an entity shall recognize events or transactions occurring after the balance sheet date, and disclosures to make about events or transactions that occur after the balance sheet date.This guidance was effective for interim and annual reporting periods ending after June 15, 2009.In February 2010, the FASB updated its guidance related to the Subsequent Events Topic 855 to remove the requirement to disclose the date through which subsequent events were evaluated for Securities and Exchange Commission filers.This updated guidance was effective immediately.Adoption of this updated guidance had no effect on the consolidated financial position or operating results of the Company. 9 Table of Contents 3. REINSURANCE The effect of reinsurance on premiums written and earned, and losses and settlement expenses incurred, for the three months ended March 31, 2010 and 2009 is presented below. Three months ended March 31, 2010 Property and casualty insurance Reinsurance Total Premiums written Direct $ $
